[STATOIL ASA] May 6, 2016 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 United States Re: Request to Withdraw Registration Statement on Form F-3 (Registration No. 333-211003) of Statoil ASA and Statoil Petroleum AS Ladies and Gentlemen: On behalf of Statoil ASA and Statoil Petroleum AS (collectively, "Statoil"), we hereby request that the above-referenced registration statement under the Securities Act of 1933, as amended (the "Securities Act"), be withdrawn pursuant to Rule 477 under the Securities Act. On April 29, 2016, the document was inadvertently filed as a registration statement on FormF-3 when it should have been submitted as an automatic shelf registration statement on FormF-3ASR. Following the submission of this request for withdrawal, Statoilwill beresubmitting the registration statement via EDGAR as submission type F-3ASR. No securities were sold in connection with the registration statement that is the subject of this withdrawal request. Please contact John W. Connolly III at +44 (0) 20 7006 2096 or Drew Rundus at +44 (0) 20 7006 3065, each of Clifford Chance LLP,if there are questions or comments concerning this request. *** Sincerely, /s/ Philippe Mathieu Philippe Mathieu
